DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12-15 and 17 are objected to because of the following informalities:
Regarding claim 17, line 3, it is unclear if “a cable reel” is the same “cable reel” in line 1.
Regarding claim 17, line 13, it is unclear if “ a control panel” is the same “control panel “ in line 1.
Claims 12-15 are rejected for being dependent on rejected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 4-11, 16 and 18 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of: 
coupling a second end of the second wire of said ESP power cable to said ESP, wherein said power cable is positioned on a cable reel; coupling a cable testing unit to said cable reel, wherein said cable testing unit comprises: a housing element having a first female contact configured to receive said first flexible cable to form an electrical connection to said first wire, a second female contract configured to receive said second flexible cable to form an electrical connection to said second wire; a mounting plate configured to securely engage said cable 


Regarding independent claim 18, patentability exists, at least in part, with the claimed features of: 
a housing element configured with at least one female connector, wherein said at least one female connector is configured to receive at least one corresponding, flexible conductive cable, said at least one corresponding, flexible conductive cable being configured to couple to a power cable of an electronic submersible pump, wherein said power cable is positioned on a cable reel; a mounting plate configured to securely engage said cable testing unit to said cable reel as claimed in combination with all other limitations of claim 18.


Prior art:
McCoy (US 20060213659) teach A method of installing a submersible electrical pump assembly in a well monitors the integrity of the pump assembly and electrical cable while the pump assembly is being run.
McCoy does not teach the limitations above.
Lawson, Jr. (US 3879659) teach An apparatus for inspecting, and locating faults in, electrical cable, prior to reconditioning. In reconditioning a heavy power cable of the type used to feed power to an electric pump at the bottom of an oil well, for example, internal shorts or grounds are located by passing substantial electrical power through the short or ground, and marking the hot spot.
Lawson, Jr. does not teach the limitations above.

Tanno et al. does not teach the limitations above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.